Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final rejection. 
Claims 1-20 are presented for examination. 

Status of Claims 
Applicant’s amendment data 7/19/2021, Claims 1-20 are presented for examination. 

Response to Amendment
The previously pending rejection under 35 USC 101 (Alice), will be maintained. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 7/19/2021 has been entered.
 

Response to Arguments
Applicant’s arguments received on date 12/11/2020 have been fully considered, but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. The rejection has been updated to address these amendment. 
Response to Argument under 35 USC 101:
Applicants argue (see remarks pages 13-15):  “Applicant’s) respectfully submit(s) that the additional element beyond the recited abstract idea, namely the “calendar model”, is recited in sufficient detail to integrate the abstract idea into a practical application that imposes meaningful limits on practicing the abstract idea. As a result, Step 2A-Prong Two is YES for claims 1-16. Claims 1-16 are, therefore, not directed to a judicial exception, and the claims qualify as eligible subject matter under 35 U.S.C. § 101. Analysis under Step 2B is not required.
Alternatively, applicant(s) respectfully submit(s) that claims 1-16 amount to significantly more than the abstract idea itself because the elements “calendar model” and “database” recite very detailed elements which: (1) are not generic computing 
	Alternatively, applicant(s) respectfully submit(s) that claims 17-20 amount to significantly more than the abstract idea itself because the elements “database”, matching process, and profile transfer/ calendaring process recite detailed elements which: (1) are not generic computing elements performing generic computer functions because of the detail described above; (2) are nonconventional computer components because of the detail described above; (3) are recited in sufficient detail to add a meaningful limitation to the abstract idea; and (4) are not mere instruction to apply the exception on a computer because of the detail described above. As a result, Step 2B is YES for claims 17-20. Claims 17-20 are, therefore, not directed to a judicial exception, and the claims qualify as eligible subject matter under 35 U.S.C. § 101.

Examiner respectfully disagree: 

The claim recites the additional limitation of  “system … calendar model ….. processor ….. computer readable media ….. global communication network…..client devices…..database… and displaying device” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). 
	The user of generic computer component to “…communicate procure, schedule, coordinate, and deliver materials to a plurality of construction projects” does not 
	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 
With respect to integration of the abstract idea into a practical application, the additional element of using a computer system as argued by the applicant or a network contacting instruction to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply and exception using a generic computing device are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.  

Examiner asserts that a “system”, “calendar model”, “processor”, “computer readable media”, “global communication network”, “client devices”, “database”, and 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0038], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
With regard to applicant argument “elements “database”, matching process, and profile transfer/ calendaring process recite detailed elements”. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, transmitting, storing data," "automating tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)). Further, applicant specification in [0077] state “the prewritten messages 107 such as “mix is ready for pick up”. 
Response to Argument under 35 USC 103: 
Applicants argue (remarks page 16): 
The Office Action stated that Livesay discloses a construction project profile and each construction profile is linked to one or more of the contractor profiles and supplier profiles, (page 15). Applicant(s) respectfully disagree(s) because Livesay discloses buyer profiles and seller profiles (paragraphs [0018]-[0019]), but does not identically disclose a construction project profile. Applicants respectfully submit(s) that including project details in the buyer profile or seller profile does not identically disclose a construction project profile as recited in claims 17 and 19. 
Examiner respectfully disagree: 
Looking at Livesay Figure 10b:

    PNG
    media_image1.png
    120
    684
    media_image1.png
    Greyscale

Or Figure 14a:

    PNG
    media_image2.png
    209
    620
    media_image2.png
    Greyscale


As showing above, a “project profile” which cover “construction profile”. Livesay [0162] & [0173-0174], “”south pass 68” link 1002 the system preferably presents to the buyer project details for the south pass 68 project via the page 1004 shown in FIG. 10B. as shown for this embodiment, the project details include a project name, project description, project location information, and other information”

Applicants argue (remarks page 16): 
Applicants) respectfully submit(s) that Livesay’s Profile Link processor 602 targets “seller’s goods or services, or goods and services to a buyer” (paragraph [0141]), but does not identically disclose “each construction project profile is linked to one or more of the contractor profiles and supplier profiles” as recited in claims 17 and 19.
Examiner respectfully disagree: 
Applicant is reminded that claims must be given their broadest reasonable interpretation. Livesay disclose in [0139], “upon determining a user’s profile (i.e., a buyer’s profile or a seller’s profile), the process preferably screens any previously which profiles “best fit” a buyer based upon a buyer’s current activities, the internet site selected, and/or the application. Further, in [0140-141], “once sellers have been screened and those with the “best fit” identified, the process suitably displays such information on the appropriate screens or templates, the profile link information may be display in any portion of a screen display ….. allowing multiple processing systems to provide the profile links and various other marketing features of the present invention to a wide variety of buyers and sellers. Examiner note that what’s being discussed here is the linking of project profiles to those which are bidding on those projects (i.e., sellers which are suppliers who are bidding on the construction project above). 
Applicants argue (remarks page 16): 
Applicant(s) respectfully submit(s) that the various data parameters in Livesay do not identically disclose the specific search narrowing process recited in claim 17, namely:
comparing a construction project site location geocode within the construction project profile to a supplier location geocode of each supplier profile linked to the construction project profile;
generating a geographic list of supplier profiles within a predefined serviceable distance to the construction site location geocode;

matching one or more of the supplier profiles from the chronological list of supplier profiles to one or more of the contractor profiles linked to the construction project profile;
Examiner respectfully disagree: 

“Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount
to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.”
Applicants argue (remarks pages 16-17): 
Livesay does not identically disclose “simultaneously inputting the matched supplier profile on the delivery date for the construction materials into an electronic calendar of the contractor device and an electronic calendar of supplier client device of each matched supplier profile” as recited in claim 17 …. Does not “automatically causing procurement, scheduling, coordination and delivery of the construction materials on the delivery date”. 
Examiner respectfully disagree: 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: A method using synchronous communication to procure, schedule, coordinate, and  5deliver materials to a plurality of construction projects automatically for a plurality of suppliers, for a plurality of contractors and for a plurality of consultants, the method comprises:  10a. a supplier profile in a geographic for each of the plurality of suppliers each supplier profile comprising: (i) supplier information; (ii) a supplier name; (iii) a construction project to be quoted;  15(iv) a construction project scheduled; (v) a construction project in progress; (vi) a history of construction projects; (vii) a plurality of supplier material designs; and (viii) a supplier location geocode;  20(ix) a supplier contact phone number;  Attorney Docket No.: 3074.001A Non-Provisional Patent Application 18(x) an interactive supplier calendar of construction project to be quoted; a construction projects scheduled; a construction project in progress; a history of construction projects;  5b. a contractor profile for each of the plurality of contractors, each contractor profile comprising: (i) contractor information including contractor name; (ii) construction projects to be quoted from a supplier; (iii) construction projects scheduled;  10(iv) construction projects in progress; and () history of construction projects, (vi) a contractor contact phone number; (vii) construction projects to be quoted from a supplier; construction projects scheduled; construction projects in 15progress; and history of construction projects; c. a consultant profile for each of the plurality of consultants, each consultant profile comprising: (i) consultant information; (ii) consultant name;  20(iii) construction projects scheduled; (iv) construction projects in progress; (v) history of construction projects; and  Attorney Docket No.: 3074.001A Non-Provisional Patent Application 19(vi) a consultant contact phone number; (vii) construction projects scheduled; construction projects in progress; and history of construction projects; and d. verified information of each created supplier profile, contractor profile, and  5consultant profile and inserting an account approval; e. linking each construction project to the contractor profile, the supplier profile or the consultant profile, each construction project comprising: (i) construction project information;  10(ii) construction materials material design specifications; (iii) a construction project site location geocode; (iv) a predefined serviceable distance for suppliers to the construction project site location geocode; and (v) a delivery date;  15(vi) a delivery time; (i) compare the construction project site location geocode to each a 20construction project site location geocode and generating a geographic list of supplier profiles within the predefined serviceable distance to the construction project site location geocode; (iii) compare each delivery date required for construction materials to each construction project profile and generating a chronological list of supplier profiles from the geographic list of supplier profiles that have availability 5on a delivery date required for construction materials in the construction project; (iv) transmit the chronological list of supplier profiles to each contractor client device contact number; and (v) match a supplier profile from the chronological list of supplier profiles 10to a contractor profile and .. inputting supplier mix designs into each construction project profile .. matched supplier profiles into each of the .. calculated times 15required in minutes, hours and days for each step of the construction materials pouring process and .. of supplier contractor, and consultant. And claims 17 and 19 recite, “A method comprising:  a plurality of supplier profiles, contractor profiles and construction project profiles, wherein each construction project profile is linked to one or more of the contractor profiles and supplier profiles; comparing a construction project site location geocode within the construction project profile to a supplier location geocode of each supplier profile linked to the construction project profile; generating a geographic list of supplier profiles within a predefined serviceable distance to the construction site location geocode; generating a chronological list of supplier profiles from the geographic list of supplier profiles that have availability on a delivery date required for construction materials in the construction project profile; matching one or more of the supplier profiles from the chronological list of supplier profiles to one or more of the contractor profiles linked to the construction project profile; procurement, scheduling, coordination and delivery of the construction materials on the delivery date … of each matched supplier profile.” 

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 17, and 19 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  If the claim covers a certain methods of organizing human activity (including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within “organizing human activity”. Accordingly, the claims recite an abstract idea.

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “calendar model”, “processor”, “computer readable media”, “global communication network”, “client devices”, “database”, and “displaying device”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-16, 18, and 20 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 17, and 19 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 17, and 19 includes various elements that are not directed to the abstract idea. These elements include “calendar model”, “processor”, “computer readable media”, “global communication network”, “client devices”, “database”, and “displaying device” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, ¶[00038] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Claims 2-16, 18, and 20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 17, and 19.

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Livesay et al. US 2008/0126265 (hereinafter Livesay) in view of Karabin US 2017/0091685 (hereinafter Karabin). 

Regarding Claim 17: 
Claim 17 (new): A method comprising: 
providing a processor connected to a database comprising a plurality of supplier profiles, contractor profiles and construction project profiles, wherein each construction project profile is linked (Livesay [0141], “profile link feature”) to one or more of the contractor profiles and supplier profiles; (Livesay Figs. 3-4 and 6-7 [0018-0020], “associated buyer (i.e., contractor) profile information with identifications of seller ….. factor such as the location of the buyer … “profile link”- which is herein defined to include any process or system for providing profile information for a seller or a buyer to another buyer or seller … utilize database of sellers (i.e., suppliers) within which profiles have established …. Based upon profiles established for buyers, profiles established for seller, and the current on-line activities of a buyer”. Also, see Livesay [0073])
comparing a construction project site location geocode within the construction project profile to a supplier location geocode of each supplier profile linked to the construction project profile; (Livesay Fig. 14A-14G [0014], “upon identification of specifications for a project (see [0015], project parameters “geographical parameters (e.g., located in Colorado”) by a buyer, generates a request for either goods or services needed to fulfill the project and provides the request to those seller designated by the buyer and/or those sellers that can provide the requested good and/or services. Livesay [0074], “allowing a buyer to identify a project in terms of project parameters … match buyer with sellers”.) 
generating a geographic list of supplier profiles within a predefined serviceable distance to the construction site location geocode(Livesay [0015], “geographical parameters (e.g. located in Colorado). The geographical parameter, or any other parameters may be appropriate for completion of the project”); generating a chronological list of supplier profiles from the geographic list of supplier profiles that have availability on a delivery date (Livesay [0015], “temporal parameters (e.g., to be delivered by Tuesday). The temporal, or any other parameters may be appropriate for completion of the project”) required for construction materials in the construction project profile; (Livesay [0110-0111], “converting parameters into request … deliver terms ….. searches at least one database containing a listing of sellers providing the good and/or service identified in the grouping (Block 354) … determine whether specific sellers should receive a request from a specific buyer”. Livesay [0113], “upon identifying those sellers that provide the needed goods and/or services, the process preferably continues with the buyer designating sellers to whom the requests are to be transmitted”. Also, see Livesay [0137] and [0139])
matching one or more of the supplier profiles from the chronological list of supplier profiles to one or more of the contractor profiles linked to the construction project profile; (Livesay [0013], “process and system that matches buyers and sellers of either goods and/or services based upon specifications provided by a buyer for a project”. Livesay [00139-0140], “determines which profiles “best fit” a buyer …… may consider factors such as geographic location, previous requests …. Sellers have been screened and those with the “best fit” identified, the process suitably displays such information on the appropriate screens or templates. The profile link information may be displayed in any portion of a screen display”. Also, see Livesay [0083] and [0161-0162], add/view users related to the project”.)
automatically causing procurement, scheduling, coordination and delivery of the construction materials on the delivery date by transmitting the matched supplier profiles to a contractor client device of each contractor profile linked to the construction project profile and a supplier client device of each matched supplier profile, and simultaneously [[inputting the matched supplier profile on the delivery date for the construction materials into an electronic calendar of the contractor client device and an electronic calendar of supplier client device of each matched supplier profile]].  (Livesay Figs. 17-18 [0185], “display calendars depicting the dates when specific requests were submitted, when a request expires and other time sensitive information. Fig. 17A provides an example output of the calendaring function for wells by start date. Similarly, Fig. 17B provides an example of the calendaring function as applied to proposal requests by due date. Those skilled in the art appreciate that the IBE and the present invention may be configured as desired, to calendar any event, due dates or other information”. Livesay [0186], “sellers are suitably notified of such changes so that they may resubmit and/or revise proposals as necessary. Finally, as showing in FIG. 18, sellers are suitably notified by the IBE of outstanding request, request to which they have expressed an interest, and entering into contracts”.) but, specifically fails to disclose inputting the matched supplier profile on the delivery date for the construction materials into an electronic calendar of the contractor client device and an electronic calendar of supplier client device of each matched supplier profile.
However, Karabin also teaches the following limitations: 
automatically causing procurement, scheduling, coordination and delivery of the construction materials on the delivery date by transmitting the matched supplier profiles to a contractor client device of each contractor profile linked to the construction project profile and a supplier client device of each matched supplier profile, and simultaneously inputting the matched supplier profile on the delivery date for the construction materials into an electronic calendar of the contractor client device and an electronic calendar of supplier client device of each matched supplier profile. (Karabin [0071], “project management system for capturing data pertaining to locations targeted in a construction project”. Karabin [0139], “system 10 generally includes one or more user devices 12 coupled to computing system 14 via communications network 16, such as the internet, and/or any other suitable network”.. Karabin [0145-0147], “project participants module 62 includes the functions of receiving and managing details of the project stakeholders, such as contractors, sub-contractors, project team, vendors, trades, and clients …. project calendar module 66 manages project milestone dates, and allows user to identify major project milestone …. Calculate the schedule dates based on input of task data”. Karabin [0159], “access all stakeholders, such as employee, contractors, sub-contractors, vendors, suppliers, trades, companies, clients, and other with the system ….. review changes or variances made to project scope or schedules” Further in [0159] & [0208], “suppliers ….. calendar, tasks, workflow, places, and sub-places”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Livesay to include the feature of synchronizes calendars, as taught by Karabin, in order to allow the system to simultaneously  inputting the matched supplier profile on the delivery date for the construction materials into an electronic calendar of the contractor client device and an electronic calendar of supplier client device of each matched supplier profile (Karabin [139] & [0159]). Also, it will improve the communication between different users with regard to a project(s). 
Regarding Claim 18: 
Claim 18 (new): The method of claim 17, further comprising: Page 9 of 16Appl. No. 16/216,607 Amdt. dated Dec. 11, 2020 Reply to Office Action of Sept. 11, 2020 
wherein the database further comprises a plurality of consultant profiles, wherein each construction project profile is linked to one or more of the consultant profiles; (Livesay Fig. 3A item 310 “system obtain new user’s profile, address, billing information Consultant”. [0096], “profile information for consultant”.) and automatically transmitting the matched supplier profiles to a consultant client device of each consultant profile linked to the construction project profile, and simultaneously inputting the matched supplier profile on the delivery date for the construction materials into [[an electronic calendar of the consultant client device]]. (Livesay [0160-0161], “this page 900 also contains links that display an “All Projects List” …. A “find a consultant link 910 that connects the buyers with a web page providing a listing (and hyperlinks to home page) of consultants in a given field or region and various other links” … may used by members of the same project team simultaneously networked to the system, as shown in the team member box 928,”. Also, see Livesay [0083] and [0161-0162], add/view users related to the project”. The user could be a consultant as showing in Fig. 3A 310 which link to the project. ) but, specially fails to disclose simultaneously inputting the matched supplier profile on the delivery date for the construction materials into an electronic calendar of the consultant client device
However, Karabin also teaches the following limitations: 
automatically transmitting the matched supplier profiles to a consultant client device of each consultant profile linked to the construction project profile, and simultaneously inputting the matched supplier profile on the delivery date for the construction materials into an electronic calendar of the consultant client device. (Karabin [0071], “project management system for capturing data pertaining to locations targeted in a construction project”. Karabin [0139], “system 10 generally includes one or more user devices 12 coupled to computing system 14 via communications network 16, such as the internet, and/or any other suitable network”.. Karabin [0145-0147], “project participants module 62 includes the functions of receiving and managing details of the project stakeholders, such as contractors, sub-contractors, project team, vendors, trades, and clients …. project calendar module 66 manages project milestone dates, and allows user to identify major project milestone …. Calculate the schedule dates based on input of task data”. Karabin [0159], “access all stakeholders, such as employee, contractors, sub-contractors, vendors, suppliers, trades, companies, clients, and other with the system ….. review changes or variances made to project scope or schedules” Further in [0159] & [0208], “suppliers ….. calendar, tasks, workflow, places, and sub-places”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Livesay to include the feature of synchronizes calendars, as taught by Karabin, in order to allow the system to simultaneously  inputting the matched supplier profile on the delivery date for the construction materials into an electronic calendar of the contractor client device and an Karabin [139] & [0159]). Also, it will improve the communication between different users with regard to a project(s). 
Regarding Claim 19: 
Claim 19 (new): A system comprising: 
a database comprising a plurality of supplier profiles, contractor profiles and construction project profiles, wherein each construction project profile is linked (Livesay [0141], “profile link feature”) to one or more of the contractor profiles and supplier profiles; a processor connected to the database; (Livesay Figs. 3-4 and 6-7 [0018-0020], “associated buyer (i.e., contractor) profile information with identifications of seller ….. factor such as the location of the buyer … “profile link”- which is herein defined to include any process or system for providing profile information for a seller or a buyer to another buyer or seller … utilize database of sellers (i.e., suppliers) within which profiles have established …. Based upon profiles established for buyers, profiles established for seller, and the current on-line activities of a buyer”. Also, see Livesay [0073])
one or more supplier client devices; one or more contractor client devices; (Livesay [0017], [0126], [0131-0132]) and wherein the processor: compares a construction project site location geocode within the construction project profile to a supplier location geocode of each supplier profile linked to the construction project profile; (Livesay Fig. 14A-14G [0014], “upon identification of specifications for a project (see [0015], project parameters “geographical parameters (e.g., located in Colorado”) by a buyer, generates a request for either goods or services needed to fulfill the project and provides the request to those seller designated by the buyer and/or those sellers that can provide the requested good and/or services. Livesay [0074], “allowing a buyer to identify a project in terms of project parameters … match buyer with sellers”.)
generates a geographic list of supplier profiles within a predefined serviceable distance to the construction site location geocode (Livesay [0015], “geographical parameters (e.g. located in Colorado). The geographical parameter, or any other parameters may be appropriate for completion of the project”); generates a chronological list of supplier profiles from the geographic list of supplier profiles that have availability on a delivery date (Livesay [0015], “temporal parameters (e.g., to be delivered by Tuesday). The temporal, or any other parameters may be appropriate for completion of the project”) required for construction materials in the construction project profile; (Livesay [0110-0111], “converting parameters into request … deliver terms ….. searches at least one database containing a listing of sellers providing the good and/or service identified in the grouping (Block 354) … determine whether specific sellers should receive a request from a specific buyer”. Livesay [0113], “upon identifying those sellers that provide the needed goods and/or services, the process preferably continues with the buyer designating sellers to whom the requests are to be transmitted”. Also, see Livesay [0137] and [0139])
matches one or more of the supplier profiles from the chronological list of supplier profiles to one or more of the contractor profiles linked to the construction project profile; (Livesay [0013], “process and system that matches buyers and sellers of either goods and/or services based upon specifications provided by a buyer for a project”. Livesay [00139-0140], “determines which profiles “best fit” a buyer …… may consider factors such as geographic location, previous requests …. Sellers have been screened and those with the “best fit” identified, the process suitably displays such information on the appropriate screens or templates. The profile link information may be displayed in any portion of a screen display”. Also, see Livesay [0083] and [0161-0162], add/view users related to the project”.)

automatically causing procurement, scheduling, coordination and delivery of the construction materials on the delivery date by transmitting the matched supplier profiles to the contractor client device of each contractor profile linked to the construction project profile and the supplier client device of each matched supplier profile, and simultaneously [[inputting the matched supplier profile on the delivery date for the construction materials Page 10 of 16Appl. No. 16/216,607 Amdt. dated Dec. 11, 2020 Reply to Office Action of Sept. 11, 2020 into an electronic calendar of the contractor client device and an electronic calendar of supplier client device of each matched supplier profile]].   (Livesay Figs. 17-18 [0185], “display calendars depicting the dates when specific requests were submitted, when a request expires and other time sensitive information. Fig. 17A provides an example output of the calendaring function for wells by start date. Similarly, Fig. 17B provides an example of the calendaring function as applied to proposal requests by due date. Those skilled in the art appreciate that the IBE and the present invention may be configured as desired, to calendar any event, due dates or other information”. Livesay [0186], “sellers are suitably notified of such changes so that they may resubmit and/or revise proposals as necessary. Finally, as showing in FIG. 18, sellers are suitably notified by the IBE of outstanding request, request to which they have expressed an interest, and entering into contracts”.) but, specifically fails to disclose inputting the matched supplier profile on the delivery date for the construction materials Page 10 of 16Appl. No. 16/216,607 Amdt. dated Dec. 11, 2020 Reply to Office Action of Sept. 11, 2020 into an electronic calendar of the contractor client device and an electronic calendar of supplier client device of each matched supplier profile.
However, Karabin also teaches the following limitations: 
automatically causing procurement, scheduling, coordination and delivery of the construction materials on the delivery date by transmitting the matched supplier profiles to the contractor client device of each contractor profile linked to the construction project profile and the supplier client device of each matched supplier profile, and simultaneously inputting the matched supplier profile on the delivery date for the construction materials Page 10 of 16Appl. No. 16/216,607 Amdt. dated Dec. 11, 2020 Reply to Office Action of Sept. 11, 2020 into an electronic calendar of the contractor client device and an electronic calendar of supplier client device of each matched supplier profile. (Karabin [0071], “project management system for capturing data pertaining to locations targeted in a construction project”. Karabin [0139], “system 10 generally includes one or more user devices 12 coupled to computing system 14 via communications network 16, such as the internet, and/or any other suitable network”.. Karabin [0145-0147], “project participants module 62 includes the functions of receiving and managing details of the project stakeholders, such as contractors, sub-contractors, project team, vendors, trades, and clients …. project calendar module 66 manages project milestone dates, and allows user to identify major project milestone …. Calculate the schedule dates based on input of task data”. Karabin [0159], “access all stakeholders, such as employee, contractors, sub-contractors, vendors, suppliers, trades, companies, clients, and other with the system ….. review changes or variances made to project scope or schedules” Further in [0159] & [0208], “suppliers ….. calendar, tasks, workflow, places, and sub-places”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Livesay to include the feature of synchronizes calendars, as taught by Karabin, in order to allow the system to simultaneously  inputting the matched supplier profile on the delivery date for the construction materials into an electronic calendar of the contractor client device and an electronic calendar of supplier client device of each matched supplier profile (Karabin [139] & [0159]). Also, it will improve the communication between different users with regard to a project(s). 

Regarding Claim 17: 
Claim 20 (new): The system of claim 19, further comprising: 
the database further comprises a plurality of consultant profiles, wherein each construction project profile is linked to one or more of the consultant profiles; (Livesay Fig. 3A item 310 “system obtain new user’s profile, address, billing information Consultant”. [0096], “profile information for consultant”.) one or more consultant client devices; and automatically transmitting the matched supplier profiles to the consultant client device of each consultant profile linked to the construction project profile, and simultaneously inputting the matched supplier profile on the delivery date for the construction materials [[into an electronic calendar of the consultant client device]]. (Livesay [0160-0161], “this page 900 also contains links that display an “All Projects List” …. A “find a consultant link 910 that connects the buyers with a web page providing a listing (and hyperlinks to home page) of consultants in a given field or region and various other links” … may used by members of the same project team simultaneously networked to the system, as shown in the team member box 928,”. Also, see Livesay [0083] and [0161-0162], add/view users related to the project”. The user could be a consultant as showing in Fig. 3A 310 which link to the project. ) but, specially fails to disclose simultaneously inputting the matched supplier profile on the delivery date for the construction materials into an electronic calendar of the consultant client device
However, Karabin also teaches the following limitations: 
automatically transmitting the matched supplier profiles to the consultant client device of each consultant profile linked to the construction project profile, and simultaneously inputting the matched supplier profile on the delivery date for the construction materials into an electronic calendar of the consultant client device. (Karabin [0071], “project management system for capturing data pertaining to locations targeted in a construction project”. Karabin [0139], “system 10 generally includes one or more user devices 12 coupled to computing system 14 via communications network 16, such as the internet, and/or any other suitable network”.. Karabin [0145-0147], “project participants module 62 includes the functions of receiving and managing details of the project stakeholders, such as contractors, sub-contractors, project team, vendors, trades, and clients …. project calendar module 66 manages project milestone dates, and allows user to identify major project milestone …. Calculate the schedule dates based on input of task data”. Karabin [0159], “access all stakeholders, such as employee, contractors, sub-contractors, vendors, suppliers, trades, companies, clients, and other with the system ….. review changes or variances made to project scope or schedules” Further in [0159] & [0208], “suppliers ….. calendar, tasks, workflow, places, and sub-places”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Livesay to include the feature of synchronizes calendars, as taught by Karabin, in order to allow the system to simultaneously  inputting the matched supplier profile on the delivery date for the construction materials into an electronic calendar of the contractor client device and an electronic calendar of supplier client device of each matched supplier profile (Karabin [139] & [0159]). Also, it will improve the communication between different users with regard to a project(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buke et al. US 2010/0125482: Contractor assessment. 
Grimes et al. US 2005/0144894: Concrete outsourcing methods. 
Aizawa et al. US 2004/0071043: network type automation concrete plant. 
Seubert et al. US 2008/0120129: Consistent set of interfaces derived from a business model. 
Karabin US 2017/0091685: Method for assigning features to a space in a project management system. 
East et al. US 2009/0063177: Web-based services enabling structured secure communication related to the design and management of projects. 
Mchlntosh US 2009/0276273: Tuchscreen entry of construction punch list item directly on a plan. 
Nagar et al. US 8738414: Method and system for handling program, project and asset scheduling management. 
Carlson et al. US 2013/0132440: Arrangement for administrating and managing a construction project. 
Davis et al. US 2016/0071033: Methods and apparatus for tracking construction material delivery. 
Degaray et al. US 9951535: System and process for mixing and delivering building materials. 
Yap, Jeffrey Boon Hui, Hamzah Abdul-Rahman, and Wang Chen. "Collaborative model: Managing design changes with reusable project experiences through project learning and effective communication." International Journal of Project Management 35.7 (2017): 1253-1271.
Mizikovsky Lev AU 2015101964: Construction management system. Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMZEH OBAID/Examiner, Art Unit 3623           

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623